Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2008

USA v. Shields
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1917




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Shields" (2008). 2008 Decisions. Paper 1037.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1037


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 07-1917


                            UNITED STATES OF AMERICA

                                               v.

                                   TERRELL SHIELDS,

                                                Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Criminal No. 06-cr-00351-02)
                       District Judge: Honorable John R. Padova


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      June 6, 2008

         Before: FISHER, JORDAN, and VAN ANTWERPEN, Circuit Judges.

                                    (Filed: June 9, 2008)




                               OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

       Appellant Terrell Shields pled guilty to one count of conspiracy to possess with the

intent to distribute fifty or more grams of cocaine base (“crack”), in violation of 21
U.S.C. § 846, and one count of distribution of fifty or more grams of crack, in violation of

21 U.S.C. § 841(a)(1). On March 19, 2007, Shields was sentenced to 120 months in

prison and a term of five years of supervised release. The sentence Shields received was

the statutory mandatory minimum sentence prescribed for the conduct to which he pled

guilty. On March 28, 2007, Shields filed a timely notice of appeal. On appeal, Shields

argues that sentencing him to a mandatory minimum sentence of 120 months, which is

based on the 100:1 crack-to-powder ratio in the Sentencing Guidelines, violated his rights

under the Constitution.1

       The District Court had jurisdiction over this matter under 18 U.S.C. § 3231, and

we have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

       We have consistently held that neither the mandatory minimum sentences for crack

offenses, which are set forth in 21 U.S.C. § 841(b), nor the 100:1 crack-to-powder ratio

violates the Eighth Amendment’s prohibition on cruel and unusual punishments. See

United States v. Frazier, 981 F.2d 92, 96 (3d Cir. 1992) (per curiam). We have also held

that the mandatory minimum sentences and the 100:1 ratio do not violate a defendant’s

right to due process. See United States v. Alton, 60 F.3d 1065, 1068-70 (3d Cir. 1995)

(holding that a rational basis existed for the sentencing scheme relating to crack and



       1
       Shields suggests that the mandatory minimum sentence, because it is based on the
100:1 ratio, violates his rights to due process and freedom from cruel, unusual, and
disproportionate punishments. See Appellant’s Br. at 5. Shields also suggests that his
sentence is “fundamentally unfair” because it is based on the 100:1 crack-to-powder ratio.
Id.

                                             2
powder cocaine). Our holdings that neither the mandatory minimum sentence nor the

100:1 ratio violates the Fifth or Eighth Amendments are consistent with the positions

adopted by our sister circuits. See Alton, 60 F.3d at 1069 n.7; see also United States v.

Garcia-Carrasquillo, 483 F.3d 124, 134 (1st Cir. 2007) (noting that “every other circuit

has rejected the argument that the sentencing disparity between crack and powder cocaine

constitutes cruel and unusual punishment” and citing cases from every circuit).2

       Given this Court’s precedent and the consistent position taken by our sister circuits

on these issues, we hold that sentencing Shields to the mandatory minimum term of

imprisonment based on his possession and sale of over fifty grams of crack did not

constitute a violation of his right to due process or his right to be free from cruel and

unusual punishment.3 We further hold that Shields’ sentence is not so fundamentally

unfair as to warrant reversal.4


       2
       We recently affirmed that the mandatory minimum sentencing scheme and the
100:1 ratio remain viable and a component of the sentencing calculation even after the
Supreme Court’s decision in United States v. Booker. See United States v. Ricks, 494
F.3d 394, 400-02 (3d Cir. 2007); United States v. Gunter, 462 F.3d 237, 248 (3d Cir.
2006).
       3
        To the extent that Shields also challenges the denial of his pre-sentencing motion
to disregard the mandatory minimum, we hold that the District Court did not err in
denying the motion.
       4
          As we said in Ricks: “There is little disagreement that the 100-to-1 ratio
overrepresents the relative harm of crack as compared to powder cocaine. Nevertheless,
it is the role of Congress, and not the courts, to determine what crimes are worse than
others.” See Ricks, 494 F.3d at 400. Because Congress had a rational basis for creating
the scheme it did, the issue of whether punishing crack crimes more harshly than powder
cocaine crimes is “unfair” is for Congress to address. See Alton, 60 F.3d at 1069-70;

                                              3
       We have considered all other arguments made by the parties on appeal, and we

conclude that no further discussion is necessary. For the foregoing reasons, we will

affirm the District Court’s sentence.




Frazier, 981 F.2d at 95.

                                            4